Case: 5:18-cr-00147-KKC-MAS Doc #: 79 Filed: 02/17/21 Page: 1 of 5 - Page ID#: 438




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON

 UNITED STATES OF AMERICA,                                CRIMINAL NO. 5:18-147-KKC
       Plaintiff,

 v.                                                         OPINION AND ORDER

 JESSE GRAY,
       Defendant.


                                         ** ** ** ** **

        This matter is before the Court on Defendant Jesse Gray’s motion for compassionate

 release. (DE 74.) On April 18, 2019, Gray pleaded guilty to possession with the intent to

 distribute fentanyl and possession of a firearm in furtherance of drug trafficking. (DE 37 at

 1.) This Court sentenced Gray to 132 months of imprisonment on August 13, 2018. (DE 58

 at 2.) His projected release date is October 29, 2027. Gray is currently incarcerated at FCI

 Gilmer.

        Gray now moves the Court to modify his sentence under 18 U.S.C. § 3582(c)(1)(A),

 which provides for what is commonly referred to as “compassionate release.” To support his

 motion, Gray cites to his underlying conditions of obesity, asthma, and having the “sickle-cell

 trait” during the COVID-19 pandemic. (DE 74 at 1.) Gray argues that the prison has not

 implemented adequate measures to best ensure that inmates are not infected with COVID-

 19. Gray also contends that he has seven children, two of which are not receiving adequate

 parenting because of their mother’s substance abuse. Further, prior to his incarceration,

 Gray states that he was his ill father’s primary caregiver. For the following reasons, Gray’s

 motion (DE 74) is denied.




                                               1
Case: 5:18-cr-00147-KKC-MAS Doc #: 79 Filed: 02/17/21 Page: 2 of 5 - Page ID#: 439




                                               I.

        Prior to the First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21, 2018), the Court could

 not grant a motion for compassionate release unless the director of the Bureau of Prisons

 (“BOP”) filed the motion. See 18 U.S.C. § 3582(c)(1)(A) (2002). The First Step Act amended

 § 3582(c)(1)(A) to allow the court to grant a motion for compassionate release filed by the

 defendant himself “after the defendant has fully exhausted all administrative rights to

 appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the

 lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

 whichever is earlier . . . ” 18 U.S.C. § 3582(c)(1)(A); PL 115-391, 132 Stat 5194 § 603 (Dec.

 21, 2018). The Sixth Circuit has determined that the occurrence of one of the two events

 mentioned in the statute is a “mandatory condition” to the Court granting compassionate

 release. United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020). If the government

 “properly invoke[s]” the condition, the Court must enforce it.      Id. at 834 (citation and

 quotation marks omitted). Here, the government does not dispute that Gray has met the

 exhaustion requirement. (See DE 77 at 2.) Therefore, the Court has authority to consider

 Gray’s request for compassionate release.

                                             II.

        The compassionate release statute permits this Court to “reduce the term of

 imprisonment” and “impose a term of probation or supervised release with or without

 conditions that does not exceed the unserved portion of the original term of imprisonment.”

 18 U.S.C. § 3582(c)(1)(A). Under the applicable provision of Section 3582(c)(1)(A), however,

 the Court may grant this relief only if it finds that “extraordinary and compelling reasons

 warrant such a reduction,” and the “reduction is consistent with applicable policy statements

 issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).



                                               2
Case: 5:18-cr-00147-KKC-MAS Doc #: 79 Filed: 02/17/21 Page: 3 of 5 - Page ID#: 440




        The statute does not define what it means to be “extraordinary and compelling.” The

 commentary to the policy statement by the Sentencing Commission applicable to Section

 3582(c)(1)(A) provides some guidance; however, the Sixth Circuit has recently determined

 that the policy statement applies only to motions filed by the BOP and does not apply when

 a defendant moves for compassionate release on his own behalf. United States v. Jones, 980

 F.3d 1098, 1108-11 (6th Cir. 2020). In such cases, district courts are no longer constrained

 by the reasons enumerated in § 1B1.13’s application note. See id.; United States v. Elias, 984

 F.3d 516, 519 (6th Cir. 2021); see also United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir.

 2020). Thus, courts need not rely on the application note as binding in its analysis; instead,

 a court may exercise its “full discretion” to determine whether the defendant has

 demonstrated extraordinary and compelling reasons for compassionate release, Jones, 980

 F.3d at 1111, and, if so, whether the section 3553(a) factors weigh in favor of release.

        For purposes of this motion, the Court will assume that Gray’s health conditions

 amidst the COVID-19 pandemic in a prison setting present extraordinary and compelling

 circumstances that would warrant a sentence reduction. Even assuming, however, that

 extraordinary and compelling circumstances do exist that warrant a sentence reduction, the

 Court must still consider whether “the factors set forth in section 3553(a) to the extent that

 they are applicable” support the requested sentence reduction. 18 U.S.C. § 3582(c)(1)(A);

 Jones, 980 F.3d at 1107-1108. These factors include:

        (1) the nature and circumstances of the offense and the history and
            characteristics of the defendant;

        (2) the need for the sentence imposed--
               (A) to reflect the seriousness of the offense, to promote respect for the
                   law, and to provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the defendant; and
               (D) to provide the defendant with needed educational or vocational
                   training, medical care, or other correctional treatment in the most
                   effective manner; [and]

                                                3
Case: 5:18-cr-00147-KKC-MAS Doc #: 79 Filed: 02/17/21 Page: 4 of 5 - Page ID#: 441




        (3) the kinds of sentences available;

 18 U.S.C. § 3553(a)(1)-(3).

        The § 3553(a) factors also include the “kinds of sentence and the sentencing range”

 established in the guidelines; “any pertinent policy statement” issued by the Sentencing

 Commission; “the need to avoid unwarranted sentence disparities among defendants with

 similar records who have been found guilty of similar conduct;” and “the need to provide

 restitution to any victims of the offense.” § 3553(a)(4)-(7).

        The Court considered these factors extensively at Gray’s sentencing hearing and has

 reconsidered these factors for the purposes of this motion        (DE 57.)   The nature and

 circumstances of Gray’s crimes are serious and violent. He pleaded guilty to possessing with

 the intent to distribute more than 40 grams of fentanyl (DE 37 ¶ 2), and this drug trafficking

 offense alone suggests that he poses a continued danger to the safety of the community. See

 United States v. Stone, 608 F.3d 939, 947 n.6 (6th Cir. 2010) (“[D]rug trafficking is a serious

 offense that, in itself, poses a danger to the community.”).       He also pleaded guilty to

 possessing four firearms in connection with this drug trafficking offense. (DE 37 ¶ 3.)

 Further, the fentanyl and firearms were found during an investigation into Gray’s alleged

 assault of his girlfriend. (DE 37 ¶ 3.) Gray’s criminal history is also extensive and includes

 convictions for multiple drug and firearm offenses. (PSR ¶¶ 26-37.) Based upon the record

 before it, the Court cannot find that Gray would not pose a danger to the community if he

 were to be released.

        The guideline range for Gray, as established under the sentencing guidelines, was 144

 months to 165 months, but Gray was sentenced to 132 months. (PSR ¶ 69; DE 58 at 2.)

 Therefore, Gray was sentenced below the sentencing guideline range, and he has only served

 approximately 24% of his term. (See 77-4 at 1.) The Court commends Gray for the steps that


                                                 4
Case: 5:18-cr-00147-KKC-MAS Doc #: 79 Filed: 02/17/21 Page: 5 of 5 - Page ID#: 442




 he has taken while incarcerated to rehabilitate himself and those he intends to take after his

 release. However, considering the need for Gray’s prison term to deter future criminal

 conduct, promote respect for the law, and provide just punishment, release is simply not

 appropriate.

        As to Gray’s assertion that the prison is not taking adequate measures to protect

 prisoners from infection from COVID-19, this may be viewed as a request for release based

 upon the Eighth Amendment’s prohibition against cruel and unusual punishment. Such a

 claim is not proper on a motion for compassionate release. Instead, a request for release on

 constitutional grounds is properly brought as a claim for habeas relief under 28 U.S.C. § 2241

 because such claim “challenge[s] the fact or extent of [the defendant’s] confinement by

 seeking release from custody.” Wilson v. Williams, 961 F.3d 829, 837 (6th Cir. 2020).

                                                III.

        Accordingly, in consideration of the § 3553(a) factors and for the reasons stated in this

 opinion, it is not appropriate to order Gray’s release at this time. The Court HEREBY

 ORDERS that Defendant Jesse Gray’s motion for compassionate release (DE 74) is DENIED.

        Dated February 17, 2021




                                                5
